Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


 Civil Action No.        1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO

 Individually and on behalf of others
 similarly situated

           Plaintiffs

 v.

 CHIPOTLE MEXICAN GRILL, INC.

           Defendant


                        JOINT STATUS REPORT TO SPECIAL MASTER


           Pursuant to the Special Master’s Order Regarding Joint Status Report, Chipotle Mexican

 Grill, Inc. (“Chipotle”) and Plaintiffs jointly make the following report:

      I.        A BRIEF STATEMENT REGARDING THE STATUS OF DISCOVERY IN
                THIS MATTER, INCLUDING A LIST OF PENDING DISCOVERY ISSUES
                THAT REQUIRE THE SPECIAL MASTER’S REVIEW.

           A.      Joint Statement as to Discovery Taken to Date.

           Two prior Discovery Phases, both limited in scope, have been completed. Phase One

 concerned arbitration issues. Chipotle produced the applicable arbitration agreement versions

 and related on-boarding materials, responded to written discovery, and provided a Fed. R. Civ. P.

 30(b)(6) witness on arbitrability topics.

           Phase 2 discovery concerned Chipotle’s “methods and policies of payment and the

 duration of operation of each of those methods or policies[]” and was limited to interrogatories
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 2 of 13




 propounded to Chipotle. (Dkt. 137 at 2.) In response, Chipotle produced certain documents and

 videos relating to Chipotle’s organizational structure; Chipotle’s timekeeping policies; the Aloha

 system (i.e., the electronic time card system); its corporate policies for paying hourly employees;

 compensation for supervisory restaurant employees; and the Respectful Workplace Hotline.

         Phases Three and Four of discovery now remain pending. The parties have briefed and

 proposed competing interrogatories for Phase Three. (See Dkts. 227, 235, 237.) As detailed in

 this report, a number of pending discovery issues remain that require review by the Special

 Master. The parties agree that a conference with the Special Master would be the most efficient

 manner in which to resolve those issues.

         B.      Plaintiffs’ Statement as to Pending Discovery Issues Requiring Review.

         Nearly four years after the Court authorized a collective in August 2015 (Dkt. 87), more

 than seven thousand former hourly-paid Chipotle employees are still waiting for their claims to

 be heard. Some of their claims date back as far as February 2012. Given the time that has already

 elapsed, the Plaintiffs respectfully suggest that a reasonable schedule and firm, trial-ready date

 before the end of 2020 would help the parties complete discovery and bring this case to a

 resolution while members of the collective still have hope of recovering their unpaid wages. See

 Memorandum Opinion and Order (August 21, 2015) at 17 (“I would like to see Plaintiffs’

 allegations rise or fall on their merits, rather than as a result of procedural maneuvering,

 piecemeal litigation, or attrition.”) (Dkt. 87).

         The Plaintiffs have submitted a discovery plan and proposed pretrial schedule (EXHIBIT

 B) that provides an opportunity for Chipotle to engage in reasonable discovery of the collective

 to determine whether there are any “misjoinder” issues, while allowing reasonable merits

 discovery to proceed in tandem. To date, the Plaintiffs have received little substantive discovery

 from Chipotle apart from limited discovery relating to arbitration (Phase One) and to Chipotle’s
                                                    2
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 3 of 13




 stated “methods and policies of payment” (Phase Two). Given that the Plaintiffs’ claims involve

 allegations that Chipotle was not following those stated policies, and that company-wide policies

 emanating from its corporate offices resulted in off-the-clock work, see Am. Compl. ¶¶ 83-90

 (Dkt. 25), significant additional discovery remains. As set below, discovery would be staged so

 that corporate-level discovery of Chipotle would begin immediately in Phase Three (alongside

 Chipotle’s discovery directed to the collective) but store-level discovery could be postponed until

 Phase Four, after any misjoinder motion is resolved and the final composition of the collective is

 determined or at least there is no question that particular stores will be at issue.

                 1.      Content, Form, and Manner of Service of Interrogatories to Collective
                         Members.

         The Court has allowed Chipotle to take limited discovery of the collective in order to

 determine whether opt-in plaintiffs are “similarly situated” to the named plaintiffs, see Order re

 Discovery at 3 (March 19, 2019) (Dkt. 218). However, as set forth in their earlier briefing (Dkt.

 227), the Plaintiffs do not believe that Chipotle’s proposed interrogatories (EXHIBIT A)

 accomplish that purpose. Indeed, Chipotle has never identified any “misjoinder” theories that its

 proposed questions might address. Moreover, as the Plaintiffs have noted, the questions do not

 explicitly ask for certain information that is likely to be relevant.

         The Plaintiffs respectfully suggest that any discovery sent to the collective should consist

 of an “easily digestible” questionnaire that would elicit relevant information targeted to the

 specific “misjoinder” theories that Chipotle intends to pursue, as well as a limited set of other

 issues that will allow this case to be tried on behalf of the collective. See Thomas v. Kellogg Co.,

 No. C13-5136, 2014 WL 4748144 (W.D. Wash. Sept. 24, 2014). To that end, the Plaintiffs have

 proposed a number of principles that should guide the design of a Phase Three questionnaire:




                                                    3
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 4 of 13




      First, the questionnaire should not impose unnecessary burdens on the collective by

       asking for information that Chipotle already has in its possession. See Crawford v.

       Professional Transp., Inc., No. 3:14-cv-00018-RLY-WGH, 2015 WL 5123871 at *4

       (S.D. Ind. Sept. 1, 2015) (“much of the information requested by Defendants should

       already be in their possession”).

      Second, the questionnaire should be drafted in a way that can be easily understood by

       members of the collective. Thomas, 2014 WL 4748144 (discovery should be “easily

       digestible”). The questions should avoid legalese, lengthy instructions, and conventions

       of the legal community that would be confusing or not easily understood by lay persons

       (e.g., capitalization of defined terms like “You” and “Your”).

      Third, in contrast to Chipotle’s broad, open-ended interrogatories (e.g., “If your answer

       is… please describe all facts that support Your answer”), the questions should be worded

       to elicit specific information that is useful to the parties. See Order re Proposed

       Discovery Plan at 2 (April 17, 2019) (interrogatories must provide the information

       necessary to inform motions for joinder).

      Finally, the questionnaire should be designed from the outset so it can be sent out and

       responded to in a manner that will impose a minimal burden on opt-in plaintiffs. The

       Plaintiffs believe that the best approach would be to design a simple survey with specific

       questions aimed at eliciting relevant information, that would be sent via email or text

       message to members of the collective, and that would be answered and verified using a

       smartphone or personal computer. This would be far more useful—and likely lead to a far

       higher response rate—than Chipotle’s proposed interrogatories for the reasons discussed

       in the earlier briefing on this issue.


                                                 4
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 5 of 13




                2.      Corporate-Level Merits Discovery in Phase Three.

        The Court has noted that “[i]n addition to the individual interrogatories, I am inclined to

 allow limited, corporate-level merits discovery of Chipotle during Phase 3” (Dkt. 225 at 2). The

 Plaintiffs’ proposed discovery plan (EXHIBIT B) would allow for that discovery to take place in

 tandem with the Phase Three discovery of the collective. While the scope of “corporate-level

 merits discovery” will likely be an area of disagreement, a number of issues the Plaintiffs believe

 should be addressed were included in their Phase Two discovery requests (EXHIBIT D). These

 include subjects such as how the Chipotle established company-wide, area-wide or other regional

 policies regarding store labor costs; how the company established policies regarding bonuses and

 promotions for managers and other employees who met (or failed to meet) those goals; and how

 Chipotle investigated and responded to allegations of off-the-clock work, among other subjects.

 Plaintiffs received very little by way of substantive responses to these requests apart from

 Chipotle’s formal written policies in Phase Two. All of these topics, however, are relevant to the

 Plaintiffs’ claims and will remain so regardless of any misjoinder motion Chipotle might bring.

 Moreover, the Plaintiffs anticipate that Chipotle’s document retention policies, particularly with

 respect to alarm records and store videos, would be an area of inquiry during Phase Three.

        C.      Chipotle’s Statement as to Pending Discovery Issues Requiring Review.

        Chipotle knows nothing about the facts giving rise to the approximately 7,000 claims

 against it, beyond the bare fact that these individuals allege they worked off-the-clock without

 pay while employed with Chipotle.

        To date, the discovery taken has been of Chipotle, but never by Chipotle. Phase One

 discovery was aimed at resolving whether individuals who agreed to arbitrate their claims were

 proper members of this lawsuit. Phase Two discovery was directed solely to Chipotle and was



                                                  5
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 6 of 13




 aimed at identifying its payment policies and procedures. (Dkt. 218 at 2.) Chipotle has never had

 an opportunity to propound discovery to either Plaintiffs or opt-ins.

        As a result, Chipotle has no basis to develop its misjoinder theories. (See Dkt. 87 at 16-17

 (certifying the collective “with the understanding that individuals may be challenged and severed

 from the collective if the basis for their joinder proves erroneous[]” and placing burden to do so

 on Chipotle).) Nor has Chipotle had a chance to ensure that this collective action, built upon

 representative proof, comports with basic principles of due process and fundamental fairness.

        The next two discovery phases—Phases Three and Four—are intended to remedy these

 deficiencies. The Court held Phase Three’s “primary goal is to facilitate discovery of information

 relevant to deciding which opt-ins are similarly situated and thus properly joined in a single

 action[]” and “assess[ing] whether each opt-in is properly included in the collective[.]” (Dkt. 218

 at 3.) To accomplish this goal, the Court held that Chipotle may use “individual interrogatories

 directed to the remaining members of the collective” to gather that information. (Id.) Phase Four

 (if appropriate) would entail “representative depositions based on the information gathered in the

 interrogatories[.]” (Id. at 2.) Any remaining merits discovery of either the Named Plaintiffs or

 Chipotle would be completed thereafter.

                1.      Content, Form, and Manner of Service of Interrogatories to Collective
                        Members.

        The Court held that Chipotle may use “individual interrogatories directed to the

 remaining members of the collective” to obtain information necessary to decide which opt-ins

 members are properly joined and inform misjoinder motions. (Dkt. 218 at 3.) That discovery

 should be “limited” and not “overly broad and intrusive.” (Id. at 4.) Consistent with this,

 Chipotle has proposed interrogatories addressing the following basic categories of information:




                                                  6
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 7 of 13




    -   The dates on which the opt-in worked for Chipotle, positions held, and locations at which
        he or she worked;

    -   Whether the opt-in reported the underpayment/nonpayment of wages, alleged off-the-
        clock work, or other alleged supervisor misconduct resulting in allegedly unpaid work to
        Chipotle;

    -   The facts and documents supporting the claimant’s allegations that he or she worked off-
        the-clock and/or was underpaid or not paid for work he or she performed; and

    -   The individuals who assisted with preparing or with whom the opt-in discussed his or her
        responses to the interrogatories.

        Chipotle has requested that each opt-in be served with and required to respond to the

 interrogatories as consistent with Fed. R. Civ. P. 33. Each opt-in, by virtue of this Court’s order

 joining them in this lawsuit, is a party and is represented by Plaintiffs’ counsel. Mickles on behalf

 of herself v. Country Club Inc., 887 F.3d 1270, 1278 (11th Cir. 2018) (“[O]pt-in plaintiffs remain

 party plaintiffs until the district court determines they are not similarly situated and dismisses

 them.”); Silva v. Tegrity Pers. Servs., Inc., 986 F. Supp. 2d 826, 837 (S.D. Tex. 2013) (“Opt-in

 plaintiffs and original parties are treated the same under the FLSA.”) (quoting Muhammad v.

 GBJ, Inc., No. CIV.A. H–10–2816, 2011 WL 2357369, at *2 (S.D. Tex. June 10, 2011)).

 Chipotle’s proposed revised interrogatories are attached as EXHIBIT A for reference.

        As explained in Chipotle’s Response to Plaintiffs’ Objections to its First Set of

 Interrogatories to Collective Members (Dkt. 235), Plaintiffs’ critique is vague and offers no

 meaningful counterproposal. Plaintiffs’ inability to support their “belief” that discovery via text

 message will comport with the procedural safeguards of the Federal Rules of Civil Procedure is

 fatal. Plaintiffs have never disputed that all that is known about the approximately 7,000

 remaining opt-ins is that they claim to have worked off the clock without pay for Chipotle.

 Plaintiffs’ suggestion that from that bare information pre-drafted, drop-down menu responses to


                                                   7
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 8 of 13




 discovery questions may be drafted is illogical—as it presupposes the parties have the necessary

 information to even draft the purported options—and untenable—in light of the due process and

 procedural safeguards with which this action must comply.

                2.      Corporate-Level Merits Discovery in Phase Three.

         The Court has noted that “[i]n addition to the individual interrogatories, I am inclined to

 allow limited, corporate-level merits discovery of Chipotle during Phase 3.” (Dkt. 225 at 2.)

 “The exact parameters of this corporate-level discovery can be determined at or after the status

 conference.” (Id.) Those parameters have not yet been determined, nor have the parties briefed

 them.

         As set forth above in section I.A, extensive merits discovery has already occurred of

 Chipotle. Until more is known about the opt-ins and the allegations giving rise to their claims,

 further discovery is a fishing expedition without a target. Chipotle’s position is that no additional

 discovery is necessary until Phase Three is complete. Even if discovery is ordered (it should not

 be), Chipotle proposes it be limited to a Fed. R. Civ. P. 30(b)(6) deposition as to company-wide

 methods and policies applicable to all collective members.

         3.     Representative Depositions in Phase Four.

         At this time, Chipotle believes it is premature to commit to any Phase 4 discovery.

 Chipotle proposes that it file a statement at the conclusion of Phase 3 stating whether Phase 4

 depositions concerning misjoinder issues are necessary and, if so, a suggested approach for

 completing them.

         Chipotle reserves its right to take depositions of the collective members of its choosing in

 Phase 4. Chipotle rejects Plaintiffs’ contention that Chipotle only “be entitled to depose a

 random selection of collective members[.]” (Dkt. 223 at 4.) Chipotle instead proposes that it be



                                                   8
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 9 of 13




 permitted to depose a reasonable number of collective members (a number to be determined

 following Phase 3’s conclusion), and permitted to choose which collective members it deposes.

    II.         AN UPDATED JOINT PROPOSED DISCOVERY PLAN THAT ALIGNS
                WITH THE FORMAT OF PLAINTIFFS’ PROPOSED DISCOVERY PLAN,
                EXHIBIT A, FILED ON APRIL 15, 2019, INCLUDING NEW PROPOSED
                PRE-TRIAL DEADLINES.

           A.     Plaintiffs’ Statement.

           Plaintiff’s proposed discovery schedule is attached hereto as EXHIBIT B. The Plaintiffs’

 proposed schedule aligns with their April 15, 2019 submission but adjusts deadlines by

 approximately three months, which still allows this matter to be trial ready before the end of

 2020.

           B. Chipotle’s Statement.

           Chipotle’s proposed discovery schedule is attached hereto as EXHIBIT C.

    III.        A FINAL TALLY OF PERSONS WHO HAVE OPTED-IN PURSUANT TO 29
                U.S.C. § 216(B).

           A total of approximately 10,000 opt-in forms were received. In its August 2018 Order

 Granting Defendant’s Motion to Dismiss Opt-In Plaintiffs Bound by Chipotle’s Arbitration

 Agreement (Dkt. 187), the Court dismissed 2,814 opt-ins plaintiffs. Excluding those individuals,

 7,107 individuals remain in the collective.

           Of these 7,107 individuals, 184 opted-in after the July 6, 2016 opt-in deadline. Chipotle

 reserves its right to argue that these individuals opting-in after the deadline should be dismissed

 from the collective.

    IV.         A BRIEF STATEMENT REGARDING THE STATUS OF THE STATE LAW
                CLAIMS ASSERTED IN THIS CASE.

           The Court has deferred addressing the state law claims pending further notice. At the

 December 1, 2016 scheduling conference, the Court held that it would not address those claims


                                                    9
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 10 of 13




 until the FLSA process was “well under way.” (Dkt. 136 at 34:7-8.) Specifically, Judge Kane

 stated:

           Now, I do note that there are these four 23(b) states that are involved, and California,
           frankly, is its own universe in that regard, but for purposes of case management I'm not
           going to deal with 23(b) until we have the statutory process well under way. And I'm
           deferring that in the interest, first of all, of economy and efficiency. We may not even get
           to it. It may be. I don't know. But I'm not going to -- I'm not going to try and keep that
           plate up in the air with others to be a juggling act. I'm going to defer anything on 23(b)
           for the time being.

 (Id., 34:4-13.)

           The Court then held the state law claims would not be addressed until after Phase Three

 was completed. (Id. at 36:24-37:3 (“I'm going to tell you right now that I'm thinking very

 seriously when we get through phase three of appointing a special master. And if that's the case,

 then we'll open it up afterwards about the 23(b) and all the various idiosyncrasies of a class

 action and how it might relate to these claims.”).) The Court has given no further directive as to

 when the state law claims will be addressed. The parties agree that the state law claims should

 continue to be held in abeyance until after Phase Three, at which point the parties should file

 statements as to how the state claims should proceed.

 Dated: July 23, 2019

                                                  Respectfully Submitted,

                                                  MESSNER REEVES LLP

                                                  s/ Kendra N. Beckwith
                                                  Kendra N. Beckwith, #40154
                                                  John K. Shunk, #16204
                                                  Allison J. Dodd, #43835
                                                  Adam M. Royval, #43836
                                                  Tanner Walls, #41534
                                                  1430 Wynkoop Street, Suite 300
                                                  Denver, Colorado 80202
                                                  Telephone: (303) 623-1800
                                                  E-mail: kbeckwith@messner.com

                                                    10
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 11 of 13




                                    E-mail: jshunk@messner.com
                                    E-mail: adodd@messner.com
                                    E-mail: aroyval@messner.com
                                    E-mail: twalls@messner.com

                                    DLA PIPER LLP (US)
                                    Levi Heath, CA Bar No. 220854
                                    2000 Avenue of the Stars, Suite 400
                                    Los Angeles, CA 90067
                                    Telephone: (310) 595-3000
                                    Levi.Heath@dlapiper.com

                                     Attorneys for Defendant, Chipotle Mexican
                                     Grill, Inc.

                                    HINKLE SHANOR LLP

                                    /s/ Michael E. Jacobs

                                     Thomas M. Hnasko
                                     Michael E. Jacobs
                                     Julie A. Sakura
                                     P.O. Box 2068
                                     Santa Fe, NM 87504
                                     Tel: 505.982.4554
                                     thnasko@hinklelawfirm.com
                                     mjacobs@hinklelawfirm.com
                                     jsakura@hinklelawfirm.com

                                     WILLIAMS LAW FIRM
                                     Kent M. Williams
                                     1632 Homestead Trail
                                     Long Lake, MN 55356
                                     Tel: 615.940.4452
                                     williamslawmn@gmail.com

                                     LAW OFFICE OF ADAM S. LEVY, LLC
                                     Adam S. Levy
                                     P.O. Box 88
                                     Oreland, PA 19074
                                     Tel: 267.994.6952
                                     adamslevy@comcast.net

                                     KIRBY MCINERNEY LLP
                                     Robert J. Gralewski, Jr.,
                                     600 B Street, Suite 1900

                                      11
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 12 of 13




                                      San Diego, CA 92101
                                      Tel: 619.398.4340
                                      bgralewski@kmllp.com

                                      GIEBEL AND ASSOCIATES, LLC
                                      Kevin E. Giebel
                                      P.O. Box 414
                                      Lake Elmo, MN 55042
                                      Tel: 651.236.0729
                                      kgiebel@ggwklaw.com

                                    Attorneys for the Named and Opt-in Planitiffs




                                      12
Case 1:14-cv-02612-JLK Document 252 Filed 07/23/19 USDC Colorado Page 13 of 13




                                CERTIFICATE OF SERVICE
         I hereby certify that on July 23, 2019, I electronically filed and served the foregoing
 JOINT STATUS REPORT TO SPECIAL MASTER via the CM/ECF system which will send
 notification of such filing to all counsel of record listed on CM/ECF system, including:

              Adam S. Levy, adamslevy@comcast.net

              Andrew C. Quisenberry, andrew.quisenberry@coloradolaw.net

              Darrin L. Schanker, dschanker@coloradolaw.net

              Julie A. Sakura, jsakura@hinklelawfirm.com

              Kent M. Williams, williamslawmn@gmail.com

              Kevin E. Geibel, kgiebel@ggwklaw.com

              Michael E. Jacobs, mjacobs@hinklelawfirm.com

              Robert J. Gralewski, Jr., bgralewski@kmllp.com

              Thomas M. Hnasko, thnasko@hinklelawfirm.com


                                            s/ Kendra N. Beckwith




                                               13
